Order filed January 31, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00598-CV
                                    ____________

            LANCE LARRY CHAPMAN-BOARDMAN, Appellant

                                          V.

             ERICA MARIA CHAPMAN-BOARDMAN, Appellee


                     On Appeal from the County Court No. 3
                            Galveston County, Texas
                       Trial Court Cause No. 18-FD-0431

                                     ORDER

      Appellant’s brief was due January 14, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 15, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM